Exhibit 10.1


DATED _9__ August 2018




Ligand Holdings UK Ltd.


-and-


Vernalis plc






_______________________________________
CO-OPERATION AGREEMENT
_______________________________________




/
TABLE OF CONTENTS
1.DEFINITIONS AND INTERPRETATION    3
2.ANNOUNCEMENT    8
3.CONDITIONS    8
4.REGULATORY APPROVALS    8
5.SCHEME DOCUMENT    9
6.IMPLEMENTATION OF THE ACQUISITION AND SWITCHING    10
7.TARGET SHARE PLANS    10
8.DIRECTORS’ AND OFFICERS’ INSURANCE    11
9.THE CODE    11
10.TERMINATION    11
11.REPRESENTATION AND WARRANTIES    12
12.NOTICES    13
13.REMEDIES AND WAIVERS    14
14.ASSIGNMENT    14
15.INVALIDITY    15
16.VARIATION    15
17.NO PARTNERSHIP    15
18.ENTIRE AGREEMENT    15
19.COUNTERPARTS    16
20.CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999    16
21.FURTHER ASSURANCE    16
22.COSTS AND EXPENSES    16
23.GOVERNING LAW AND JURISDICTION    16
SCHEDULE 1 ANNOUNCEMENT18
SCHEDULE 219
1.DEFINITIONS    19
2.OUTSTANDING OPTIONS    19
3.THE 2012 VALUE BUILDER PLAN AND THE 2007 BONUS LONG-TERM INCENTIVE PLAN    20
4.THE 2015 SHARESAVE PLAN    20
5.US EMPLOYEES    20
6.ANNUAL BONUS ARRANGEMENTS    20
7.GENERAL OBLIGATIONS    21
8.RULE 15 LETTERS    21







THIS AGREEMENT (this “Agreement”) is made on __ August 2018
BETWEEN:
1.
Ligand Holdings UK Ltd., a company incorporated in England and Wales with
registered number 11502024 and whose registered office is at One Fetter Lane,
London, EC4A 1BR (“Offeror”); and

2.
Vernalis plc, a company incorporated in England and Wales with registered number
02304992 and whose registered office is a 100 Berkshire Place, Wharfedale Road
Winnersh, Wokingham, Berkshire, RG41 5RD (“Target”),

together referred to as the “Parties” and each as a “Party” to this Agreement.
WHEREAS:
A.
Offeror proposes to announce an intention to make a recommended offer for the
entire issued and to be issued share capital of Target (the “Acquisition”) on
the terms and subject to the conditions set out in the Announcement.

B.
It is intended that the Acquisition will be implemented by way of a scheme of
arrangement of Target pursuant to Part 26 of the Act (the “Scheme”), but Offeror
reserves the right to elect to implement the Acquisition by way of a takeover
offer on the terms of this Agreement (the “Offer”).

C.
The Parties have agreed to take certain steps to effect the completion of the
Acquisition and wish to enter into this Agreement to record their respective
rights and obligations relating to such matters.

IT IS AGREED as follows:

1.
DEFINITIONS AND INTERPRETATION

1.1
In this Agreement, unless the context otherwise requires, the following terms
and expressions shall have the following meanings:

“Acceptance Condition” means the acceptance condition to the Offer;
“Acquisition” has the meaning given to it in Recital (A);
“Act” means the UK Companies Act 2006, as amended;
“Announcement” means the announcement in the agreed form set out in Schedule 1;
“Break Fee Agreement” means the break fee agreement dated the date hereof
between Offeror and Target entered into in connection with the Acquisition;
“Business Day” means a day (other than Saturdays, Sundays and public holidays)
on which banks are open for business in the United Kingdom;
“Code” means the City Code on Takeovers and Mergers;
“Competing Proposal” means:
(a)
an offer (including a partial, exchange or tender offer), merger, acquisition,
dual-listed structure, scheme of arrangement, reverse takeover and/or business
combination (or the announcement of a firm intention to do the same), the
purpose of which is to acquire, directly or indirectly, 30 per cent. or more of
the issued or to be issued ordinary share capital of Target (when aggregated
with the shares already held by the acquirer and any person acting or deemed to
be acting in concert with the acquirer) or any arrangement or series of
arrangements which results in any party acquiring, consolidating or increasing
“control” (as defined in the Code) of Target;

(b)
the acquisition or disposal, directly or indirectly, of all or a significant
proportion (being 30 per cent. or more) of the business, assets and/or
undertakings of the Target Group calculated by reference to any of its revenue,
profits or value taken as a whole;

(c)
a demerger, any material reorganisation and/or liquidation involving all or a
significant portion (being 30 per cent. or more) of Target Group calculated by
reference to any of its revenue, profits or value taken as a whole; or

(d)
any other transaction which would be alternative to, or inconsistent with, or
would be reasonably likely materially to preclude, impede or delay or prejudice
the implementation of the Acquisition,

in each case which is not effected by Offeror (or a person acting in concert
with Offeror) or at Offeror’s direction, whether implemented in a single
transaction or a series of transactions and whether conditional or otherwise;
“Conditions” means the conditions to the Acquisition set out in Appendix 1 to
the Announcement, together with any Conditions which are agreed in writing by
Offeror and Target, subject to any modifications that may be required if Offeror
elects to implement the Acquisition by way an Offer;
“Court” means the High Court of Justice in England and Wales;
“Court Meeting” means the meeting of the holders of Target Shares in issue on
the date of the Scheme Document or issued after the date of despatch of the
Scheme Document but prior to the Voting Record Time (excluding any Target Shares
held beneficially by any member of the Offeror Group or held in treasury) (and
any adjournment thereof) to be convened pursuant to section 896 of the Act for
the purpose of considering, and, if thought fit, approving (with or without
modification), the Scheme, and any adjournment, postponement or reconvention
thereof;
“Effective Date” means:
(a)
if the Acquisition is implemented by way of the Scheme, the date on which the
Scheme becomes effective in accordance with its terms; or

(b)
if the Acquisition is implemented by way of an Offer, the date on which the
Offer is declared or becomes unconditional in all respects in accordance with
its terms and the requirements of the Code;

and “Effective” shall be construed accordingly;
“Listing Rules” means the listing rules made by the Financial Conduct Authority
pursuant to Part 6 of the Financial Services and Markets Act 2000, referred to
in section 73A(2) of the same, and contained in the Financial Conduct
Authority’s publication of the same name;
“Long Stop Date” means 31 December 2018 or such later date (if any) as the
Parties may, with the consent of the Panel and (if required) the approval of the
Court, agree;
“Non-Disclosure Agreement” means the non-disclosure agreement dated 27 April
2018 between Offeror and Target entered into in connection with the Acquisition;
“Offer” means, in the event of a Switch, a takeover offer (within the meaning of
Section 974 of the Act) to implement the Acquisition, including any subsequent
revision, amendment, variation, extension or renewal;
“Offer Document” means an offer document to be published by or on behalf of
Offeror in connection with any Offer, including any revised offer document;
“Offeror Group” means Offeror and its subsidiaries and subsidiary undertakings
from time to time and “member of the Offeror Group” shall be construed
accordingly;
“Offeror Parent” means Ligand Pharmaceutics Incorporated;
“Offeror Parent Shares” means common stock of $0.001 each in the capital of
Offeror Parent;
“Panel” means the UK Panel on Takeovers and Mergers;
“Regulatory Approval” means all consents, approvals, clearances, permissions,
waivers and/or filings that are needed or are advisable to be obtained and
waiting periods that may need to have expired, from or under any of the laws,
regulations or practices applied by any Regulatory Authority in connection with
the implementation of the Acquisition;
“Regulatory Authority” means any central bank, ministry, governmental,
quasigovernmental (including the European Union), supranational, statutory,
regulatory or investigative body or authority (including any national or
supranational anti-trust or merger control authority, any sectoral ministry or
regulator and any foreign investment review body), national, state, municipal or
local government (including any subdivision, court, administrative agency or
commission or other authority thereof), any entity owned or controlled by them,
any private body exercising any regulatory, taxing, importing or other
authority, trade agency, association, institution or professional or
environmental body in any jurisdiction, in each case in any jurisdiction,
including the European Commission but excluding the Panel;
“Regulatory Information Service” means a regulatory information service as
defined in Appendix 1 of the Listing Rules;
“Rule” means a rule of the Code unless the context requires otherwise;
“Scheme” has the meaning given to it in Recital (B);
“Scheme Document” means the circular addressed to Target Shareholders published
by or on behalf of Target in connection with the Scheme and containing, inter
alia, the details of the Acquisition and notices convening the Court Meeting and
Target General Meeting, including any revised or supplementary scheme document;
“Switch” has the meaning given to it in Clause 6.1;
“Target Directors” means the directors of Target;
“Target General Meeting” means the general meeting of the shareholders of Target
(and any adjournment thereof) to be convened in connection with the Scheme for
the purpose of considering, and, if thought fit, approving, the shareholder
resolutions necessary to enable Target to implement the Acquisition;
“Target Group” means Target and its subsidiaries and subsidiary undertakings
from time to time and “member of the Target Group” shall be construed
accordingly;
“Target Share” means an ordinary share of 1 pence each in the capital of Target;
“Target Shareholder” means a registered holder of Target Shares;
“Target Share Plans” means the 2012 Value Builder Plan, the 2015 Sharesave Plan,
the 2007 Bonus Long Term Incentive Plan and the 2016 Executive Incentive Plan;
and
“Voting Record Time” means the time and date specified in the Scheme Document by
reference to which entitlement to vote at the Court Meeting will be determined,
expected to be 6.00 pm on the day which is two days before the date of the Court
Meeting or if the Court Meeting is adjourned, 6.00 pm on the day which is two
days before such adjourned meeting.
1.2
In this Agreement, except where the context requires otherwise:

(a)
terms and expressions used but not expressly defined in this Agreement shall
have the meanings given in the Announcement;

(b)
the expressions “subsidiary” and “subsidiary undertaking” shall have the
meanings given in the Act;

(c)
the expression “offer” shall have the meaning given in the Code and the
expression “takeover offer” shall have the meaning given in section 974 of the
Act;

(d)
the expression “acting in concert” shall have the meaning given in the Code;

(e)
a reference to a Recital, Clause, Schedule (other than to a schedule to a
statutory provision) shall be a reference to a Recital, Clause, Schedule (as the
case may be) of or to this Agreement;

(f)
words in the singular shall include the plural and vice versa;

(g)
references to one gender include other genders;

(h)
a reference to “includes” or “including” shall mean “includes without
limitation” or “including without limitation”;

(i)
references to documents “in the agreed form” or any similar expression shall be
to documents agreed between Offeror and Target, annexed to this Agreement;

(j)
a reference to any other document referred to in this Agreement is a reference
to that other document as amended, varied, novated or supplemented at any time;

(k)
references to a “day” (including within the phrase “Business Day”) shall mean a
period of 24 hours running from midnight to midnight;

(l)
references to “writing” shall include any modes of reproducing words in any
legible form and shall include email except where otherwise expressly stated;

(m)
references to a “person” shall be construed so as to include a reference to an
individual, an individual’s executors or administrators, a partnership, a firm,
a body corporate, an unincorporated association, government, state or agency of
a state, local or municipal authority or governmental body, a joint venture or
association (whether or not having separate legal personality);

(n)
references to “£”, “pounds sterling” and “pence” are to the lawful currency of
England;

(o)
a reference to an enactment or statutory provision shall be construed as a
reference to any subordinate legislation made under the relevant enactment or
statutory provision and is a reference to that enactment, statutory provision or
subordinate legislation as from time to time amended, consolidated, modified,
re-enacted or replaced;

(p)
references to any English legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court, official or any legal concept
or thing shall in respect of any jurisdiction other than England be deemed to
include what most nearly approximates the English legal term in that
jurisdiction;

(q)
the rule known as the ejusdem generis rule shall not apply and accordingly
general words introduced by the word “other” shall not be given a restrictive
meaning by reason of the fact that they are preceded by words indicating a
particular class of acts, matters or things; and

(r)
general words shall not be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words.

1.3
The headings in this Agreement are for convenience only and shall not affect the
interpretation of this Agreement.

1.4
The Schedules form part of this Agreement and shall have the same force and
effect as if set out in the body of this Agreement, and any reference to this
Agreement shall include the Schedules.


2.
ANNOUNCEMENT

2.1
The obligations of the Parties under this Agreement (other than Clause 1, this
Clause 2 and Clauses 12 to 23 inclusive) shall be conditional on the release of
the Announcement via a Regulatory Information Service on the date of this
Agreement, or such other time and date as the Parties may agree (and, where
required by the Code, approved by the Panel).

2.2
The terms of the Acquisition shall be as set out in the Announcement and as may
otherwise be agreed by the Parties in writing and, where required by the Code,
approved by the Panel. The terms of the Acquisition at the date of posting of
the Scheme Document shall be set out in the Scheme Document. In the event that
Offeror elects to implement the Acquisition by way of an Offer in accordance
with Clause 6, the terms of the Acquisition shall be set out in the Offer
Document.


3.
CONDITIONS

3.1
Offeror undertakes to Target to co-operate with Target and its professional
advisers to take all such steps as are reasonably necessary to implement the
Acquisition in substantially the form contemplated by the Announcement.

3.2
Offeror confirms that it is not aware of any circumstances which would mean that
any of the Conditions cannot be satisfied.


4.
REGULATORY APPROVALS

4.1
Offeror and Target agree to make all filings and to supply all information
necessary in order to obtain the consents and Regulatory Approvals as soon as
reasonably practicable.

4.2
Offeror undertakes to Target, and Target undertakes to Offeror, to:

(a)
promptly make notifications to or filings in respect of any Regulatory Approvals
with any relevant Regulatory Authority in respect of the Acquisition. For the
avoidance of doubt, Offeror confirms that no Regulatory Approval constitutes a
condition to the implementation of the Acquisition;

(b)
if and to the extent permitted by applicable law and the requirements of any
relevant Regulatory Authority, promptly notify the other Party of any
communication (whether written or oral) from any Regulatory Authority;

(c)
if and to the extent permitted by applicable law and the requirements of any
relevant Regulatory Authority, and where practicable, give the other Party
reasonable notice of and reasonable opportunity to participate in all meetings
and telephone calls with that Regulatory Authority;

(d)
if and to the extent permitted by applicable law and to the extent possible,
provide the other Party with drafts of all written communications intended to be
sent to any Regulatory Authority sufficiently in advance of their submission to
allow the other Party a reasonable opportunity to comment on them and provide
the other Party with final copies of all such communications;

(e)
if and to the extent permitted by applicable law and the requirements of any
Regulatory Authority, keep the other Party informed of any developments which
are material to the obtaining of the Regulatory Approvals, and

(f)
promptly provide such assistance to the other Party, as the other Party may
reasonably require for the purposes of obtaining any Regulatory Approvals and
making submissions, filings or notifications to any Regulatory Authority,

provided that in respect of any information, the circulation of which would
adversely affect Offeror’s or Target’s legitimate business interests, this
Clause 4.2 shall only require the disclosing party to provide, or procure the
provision of, non-confidential versions of such information to the other Party
and in respect of any competitively sensitive information, such information
shall be exchanged on an outside counsel basis only or pursuant to an
appropriately established clean team arrangement, and provided further that a
Party shall not be required to provide to the other Party any confidential
personal information required by any Regulatory Authority.
4.3
No Party shall, without the prior written consent of the other Party, elect to
make a filing to a Regulatory Authority unless strictly required to do so by
applicable law and/or regulation.


5.
SCHEME DOCUMENT

5.1
Offeror agrees to provide promptly to Target (i) all such information about
itself, its directors and the Offeror Group (including any information required
under applicable law or the Code regarding the intentions of Offeror) as may be
reasonably requested and which is required for the purposes of inclusion in the
Scheme Document and (ii) all other assistance which may reasonably be required
in connection with the preparation and verification of the Scheme Document and
any other document required by applicable law or under the Code to be published
in connection with the Scheme, in each case to the standard that is required for
Target to meet its legal and regulatory obligations in relation to the
preparation of the Scheme Document, including access to, and ensuring that
reasonable assistance is provided by, its professional advisers.

5.2
Offeror shall procure that its directors accept responsibility, in the terms
required by the Code, for all of the information in the Scheme Document (and any
other document required by applicable law or under the Code to be published in
connection with the Scheme) relating to themselves (and members of their
immediate families, related trusts and persons connected with them), the Offeror
Group, the financing of the Acquisition, any statements of the opinion, belief
or expectation of the directors of Offeror in relation to the Acquisition or the
enlarged group of Offeror following the Effective Date and any other information
in the Scheme Document for which they are required to accept responsibility
under the Code.

5.3
Offeror agrees that if any supplemental circular or document is reasonably
required to be published in connection with the Scheme or, subject to the prior
written consent of Offeror, any variation or amendment to the Scheme, it shall
promptly provide such co-operation and information necessary to comply with all
regulatory provisions as Target may request in order to finalise such document.


6.
IMPLEMENTATION OF THE ACQUISITION AND SWITCHING

6.1
Offeror shall be entitled, with the consent of the Panel, to implement the
Acquisition by way of an Offer rather than the Scheme on substantially the same
terms as the Scheme (with appropriate amendments) (a “Switch”) if:

(a)
Target provides its prior written consent at any time; or

(b)
a Competing Proposal is announced of a possible offer or firm intention to make
an offer for the entire issued and to be issued share capital of Target; or

(c)
the board of Target withdraws or modifies its unanimous recommendation of (or
intention to recommend) the Acquisition.

6.2
In the event of a Switch, the Parties agree that:

(a)
the Acceptance Condition shall be set at 90 per cent. of Target Shares (or such
other percentage as the Offeror may elect after, to the extent necessary,
consultation with the Panel, being in any case more than 50 per cent. of Target
Shares);

(b)
Offeror shall not take any action which would cause the Offer not to proceed, to
lapse or to be withdrawn, in each case for non-fulfilment of the Acceptance
Condition prior to the 60th day after publication of the Offer Document, and
Offeror shall ensure that the Offer remains open for acceptances until such
time;

(c)
Offeror shall ensure that the conditions of the Offer shall be the Conditions
(subject to replacing the condition set out paragraph 1 of Part A of Appendix 1
of the Announcement with the Acceptance Condition referred to in Clause 6.2(a))
unless the Parties agree otherwise in writing or with any modifications or
amendments to such Conditions as may be required by the Panel or which are
necessary as a result of the Switch; and

(d)
Offeror shall keep Target informed, on a confidential basis and within two
Business Days following receipt of a written request from Target, of the number
of holders of Target Shares that have validly returned their acceptance or
withdrawal forms or incorrectly completed their withdrawal or acceptance forms
and the identity of such shareholders.


7.
TARGET SHARE PLANS

7.1
The Parties agree that the provisions of Schedule 2 in respect of the proposals
under Rule 15 of the Code relating to Target Share Plans and the other matters
with which it deals shall apply.

7.2
The Parties agree that if the Acquisition is implemented by way of the Scheme,
the timetable for its implementation shall be fixed so as to enable options and
awards under the relevant Target Share Plans which provide for exercise and/or
vesting upon the sanction of the Scheme by the Court to be exercised or vest in
sufficient time to enable the resulting Target Shares to be bound by the Scheme
on the same terms as Target Shares held by Target Shareholders.


8.
DIRECTORS’ AND OFFICERS’ INSURANCE

Offeror acknowledges that Target may purchase directors’ and officers’ liability
insurance cover for both current and former directors and officers of the Target
Group, including directors and officers who retire or whose employment is
terminated as a result of the Acquisition, for acts and omissions up to and
including the Effective Date, in the form of run-off cover for a period of six
years following the Effective Date. Such insurance cover shall be with reputable
insurers and provide cover, in terms of amount and breadth, at least as much as
that provided under the Target Group’s directors’ and officers’ liability
insurance as at the date of this Agreement.

9.
THE CODE

9.1
Nothing in this Agreement shall in any way limit the Parties’ obligations under
the Code and any other applicable law, and any uncontested rulings of the Panel
as to the application of the Code in conflict with the terms of this Agreement
shall take precedence over the terms of this Agreement.

9.2
Nothing in this Agreement shall oblige:

(a)
Target to take any action which the Panel determines would not be permitted by
the Code; or

(b)
Target or Target Directors to recommend an Offer or a Scheme proposed by Offeror
or any member of the Offeror Group.


10.
TERMINATION

10.1
This Agreement shall be effective from the date hereof until the earlier of (i)
the termination of this Agreement pursuant to its terms, and (ii) the Effective
Date.

10.2
Without prejudice to the rights of any Party that may have arisen prior to
termination and, except where expressly stated to the contrary, the rights and
obligations of the Parties under this Agreement shall cease forthwith:

(a)
if the Scheme (or the Offer, as the case may be) is withdrawn or lapses in
accordance with its terms prior to the Long Stop Date and, where required, with
the consent of the Panel (other than where (i) such lapse or withdrawal is as a
result of the exercise of Offeror’s right to effect a Switch or (ii) it is
otherwise to be followed within five Business Days by an announcement under Rule
2.7 of the Code made by Offeror or a person acting in concert with Offeror to
implement the Acquisition by a different offer or scheme of arrangement on
substantially the same or improved terms);

(b)
if the board of directors of Target withdraws or adversely modifies its
recommendation of the Acquisition;

(c)
if a Competing Proposal completes, becomes effective or is declared or becomes
unconditional in all respects;

(d)
if the Scheme Document does not include a unanimous and unconditional
recommendation from the board of Target that Target Shareholders vote in favour
of the resolutions to be proposed at the Court Meeting and Target General
Meeting;

(e)
upon service of written notice by either Party to the other, if the Effective
Date has not occurred by the Long Stop Date, provided that the right to
terminate the Agreement under this Clause 10.2(e) shall not be available to any
Party whose failure to fulfil any of its obligations, or whose breach of any of
its warranties, under this Agreement has been the cause of, or resulted in, the
failure of the Effective Date to occur by the Long Stop Date;

(f)
if the Acquisition (whether implemented by way of Scheme or an Offer) lapses,
terminates or is withdrawn in accordance with the Code (and with the consent of
the Panel, if required);

(g)
if the Scheme is not approved by the requisite majority of Target Shareholders
at the Court Meeting or the relevant resolutions are not passed by the requisite
majority of Target Shareholders at the Target General Meeting and, within two
Business Days of a request from Offeror, Target fails to give its consent to
implement the Acquisition by way of an Offer rather than the Scheme; or

(h)
if agreed in writing between the Parties.

10.3
Clauses 12 to 23 inclusive shall survive termination of this Agreement.


11.
REPRESENTATION AND WARRANTIES

11.1
Each Party represents and warrants to the other on the date of this Agreement
that:

(a)
it has the requisite power and authority to enter into and perform its
obligations under this Agreement;

(b)
this Agreement constitutes its binding obligations in accordance with its terms;
and

(c)
the execution and delivery of, and performance of its obligations under, this
Agreement will not:

(i)
result in any breach of any provision of its constitutional documents;

(ii)
result in a breach of, or constitute a default under, any instrument to which it
is a party or by which it is bound; or

(iii)
result in a breach of any order, judgment or decree of any court or governmental
agency to which it is a party or by which it is bound.

11.2
Offeror represents to Target on the date of this Agreement that no Offeror
Parent shareholder resolution is required to implement the Acquisition.


12.
NOTICES

12.1
A notice under this Agreement shall only be effective if it is in writing.

12.2
Notices under this Agreement shall be sent to a Party by hand delivery or
reputable international courier to its physical address or by facsimile number
or email address respectively, and shall be marked for the attention of the
individual set out below:

(a)
in the case of Offeror:

Attention:         Charles Berkman
Address:         3911 Sorrento Valley Boulevard, Suite 110, San Diego, CA
                92130
Email address:     CBerkman@ligand.com    
With a copy to (but such copy shall not constitute notice):
Attention:         Richard Butterwick
Address:         Latham & Watkins, 99 Bishopsgate, London, EC2M 3XF
Email address:     richardbutterwick@lw.com
(b)
in the case of Target:

Attention:         Company Secretary
Address:
100 Berkshire Place, Wharfedale Road, Winnersh, Berkshire RG41 5RD

Email address:     companysecretary@Vernalis.com
With a copy to (but such copy shall not constitute notice):
Attention:         Paul Claydon
Address:         Covington & Burling LLP, 265 Strand, London WC2R 1BH
Email address:     pclaydon@cov.com
12.3
A Party may change its notice details on giving notice to the other Party of the
change in accordance with Clauses 12.1 and 12.2. That notice shall only be
effective on the date falling one Business Day after the notification has been
received or such later date as may be specified in the notice.

12.4
A notice given under this Clause 12 shall conclusively be deemed to have been
received:

(a)
if delivered by hand, on delivery;

(b)
if sent by reputable international courier, on signature of a delivery receipt;
or

(c)
if sent by email, when sent.

12.5
Any notice given under this Agreement outside the period between 9:00 a.m. and
5:00 p.m. on a Business Day (“Working Hours”) shall be deemed not to have been
given until the start of the next period of Working Hours.

12.6
Each Party shall, where it sends a notice by facsimile or email to the other
Party, within two Business Days send a hard copy of the relevant notice via hand
delivery or reputable international courier to the physical address of the other
Party.

12.7
The provisions of this Clause 12 shall not apply in relation to the service of
any claim form, application notice, order, judgment or other document relating
to any proceedings, suit or action arising out of or in connection with this
Agreement, whether contractual or non-contractual.


13.
REMEDIES AND WAIVERS

13.1
No delay or omission by any Party in exercising any right, power or remedy
provided by law or under this Agreement will affect that right, power or remedy
or operate as a waiver of it.

13.2
The single or partial exercise of any right, power or remedy provided by law or
under this Agreement will not preclude any other or further exercise of it or
the exercise of any other right, power or remedy.

13.3
The rights, powers and remedies provided in this Agreement are cumulative and
not exclusive of any rights, powers and remedies provided by law.

13.4
Without prejudice to any other rights and remedies which either Party may have,
each Party acknowledges and agrees that the other Party may be materially harmed
by a breach of any of the provisions of this Agreement and that damages alone
may not be an adequate remedy for any such breach. Accordingly, the undertaking
party acknowledges that the other Party shall be entitled to seek the remedies
of injunction, specific performance and other equitable remedies, for any
threatened or actual breach of any such provision of this Agreement and no proof
or special damages shall be necessary for the enforcement by either Party of the
rights under this Agreement.


14.
ASSIGNMENT

No Party may assign (whether absolutely or by way of security and whether in
whole or in part), transfer, mortgage, charge, declare itself a trustee for a
third party of, or otherwise dispose of (in any manner whatsoever) the benefit
of this Agreement (or any part of it) or sub-contract or delegate in any manner
whatsoever its performance under this Agreement without the prior written
consent of the other Party.

15.
INVALIDITY

15.1
The Parties agree that, if the Panel determines that any provision of this
Agreement that requires Target to take or not to take action, whether as a
direct obligation or as a condition to any other person’s obligation (however
expressed), is not permitted by Rule 21.2 of the Code, that provision shall have
no effect and shall be disregarded.

15.2
If at any time any provision of this Agreement is or becomes illegal, invalid or
unenforceable, in whole or in part, under any enactment or rule of law, but
would be valid and enforceable if deleted in whole or in part or reduced in
application, such provision shall apply with such deletion or modification as
may be necessary to make it valid and enforceable, but the enforceability of the
remainder of this Agreement shall not be affected.


16.
VARIATION

No variation to this Agreement shall be effective unless made in writing (which
for this purpose, does not include email) and executed by or on behalf of each
of the Parties. The expression “variation” includes any variation, supplement,
deletion or replacement, however effected.

17.
NO PARTNERSHIP

Nothing in this Agreement or in any document referred to in it, or any action
taken by the Parties under it, shall constitute any of the Parties a partner of
any other.

18.
ENTIRE AGREEMENT

18.1
Save for the Non-Disclosure Agreement and the Break Fee Agreement, this
Agreement constitutes the whole and only agreement between the Parties relating
to the Acquisition and supersedes any previous agreement, whether written or
oral, between the Parties in relation to the Acquisition.

18.2
The provisions of this Agreement shall be supplemental to and shall not
prejudice the terms of the Non-Disclosure Agreement or the Break Fee Agreement
which shall remain in full force and effect notwithstanding the execution of
this Agreement.

18.3
Except in the case of fraud, each Party acknowledges that it is entering into
this Agreement in reliance upon only this Agreement and that it is not relying
upon any pre-contractual statement that is not set out in this Agreement.

18.4
Except in the case of fraud, no Party shall have any right of action against the
other Party arising out of or in connection with any pre-contractual statement
except to the extent that it is repeated in this Agreement.

18.5
For the purposes of this Clause 18, “pre-contractual statement” means any draft,
agreement, undertaking, representation, warranty, promise, assurance or
arrangement of any nature whatsoever, whether or not in writing, relating to the
subject matter of this Agreement made or given by any person at any time before
the date of this Agreement.


19.
COUNTERPARTS

19.1
This Agreement may be executed in any number of counterparts and by the Parties
on separate counterparts, each of which when executed and delivered shall
constitute an original, but all the counterparts shall together constitute one
instrument.

19.2
Delivery of an executed counterpart signature page of this Agreement by email
(pdf) or facsimile shall be as effective as delivery of a manually executed
counterpart of this Agreement. In relation to each counterpart, upon
confirmation by or on behalf of the signatory that the signatory authorises the
attachment of such counterpart signature page on the final text of this
Agreement, such counterpart signature page shall take effect with such final
text as a complete authorised counterpart.


20.
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

No term of this Agreement is enforceable under the Contracts (Rights of Third
Parties) Act 1999 by a person who is not a Party to this Agreement.

21.
FURTHER ASSURANCE

Each Party shall, at its own cost, use reasonable endeavours to do, or procure
the doing, of all acts and the execution and performance of all such further
deeds, documents, assurances, acts and things as may reasonably be required to
give effect to this Agreement.

22.
COSTS AND EXPENSES

Each Party shall pay its own costs and expenses in relation to the negotiation,
preparation, execution and carrying into effect of this Agreement and any matter
contemplated by it.

23.
GOVERNING LAW AND JURISDICTION

23.1
This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter, existence, negotiation, validity, termination or
enforceability (including non-contractual disputes or claims) shall be governed
by and construed in accordance with English law.

23.2
Each Party irrevocably agrees that the courts of England shall have exclusive
jurisdiction in relation to any dispute or claim arising out of or in connection
with this Agreement or its subject matter, existence, negotiation, validity,
termination or enforceability (including non-contractual disputes or claims).

23.3
Each Party irrevocably waives any right that it may have to object to an action
being brought in those courts, to claim that the action has been brought in an
inconvenient forum, or to claim that those courts do not have jurisdiction.



IN WITNESS WHEREOF the Parties have executed this Agreement on the date first
written above.






EXECUTED by


/s/ Matthew Korenberg
acting for and on behalf of Ligand Holdings UK Ltd.














)
)
)
)
)
)
EXECUTED by


/s/ David Mackney
acting for and on behalf of Vernalis plc
)
)
)
)
)
)







SCHEDULE 1

ANNOUNCEMENT



SCHEDULE 2
TARGET SHARE PLANS AND EMPLOYEES
Target and Offeror agree that the following arrangements will, where
appropriate, subject to the Scheme (or, in the event of a Switch, the Offer)
becoming Effective, apply to the Target Share Plans and certain other employment
incentive arrangements.

1.
DEFINITIONS

1.1
For the purposes of this Schedule 2, the following words shall have the
following meanings:

“Bonus LTIP Plan”
means the 2007 Bonus Long-term Incentive Plan;

“Bonus LTIP Options”
means the outstanding matching awards and the bonus awards under the Bonus LTIP
Plan;

“EIP”                        means the 2016 Executive Incentive Plan;
“EIP Options”
means the outstanding share options under the EIP;

Sanction Date”
means the date on which the Scheme is sanctioned by the Court under section 899
of the Act;

“Sharesave”
means the 2015 Sharesave Plan;

“Sharesave Options”
means the outstanding options under the Sharesave with an exercise price of
£0.572 and £0.308 for the 2015 and 2016 grants, respectively;

“VBP”
means the 2012 Value Builder Plan; and

“VBP Options”
means the outstanding share options under the VBP.

1.2
Capitalized words and terms used but not defined in this Schedule 2 shall have
the meaning given to them in the Agreement.


2.
OUTSTANDING OPTIONS

Target confirms that the following options are outstanding under the Target
Share Plans as at the date of this Agreement:
(a)
VBP Options over 7,497,846 Target Shares, of which 2,239,447 are vested;

(b)
Bonus LTIP Options comprising bonus awards over 245,652 Target Shares, of which
212,209 are vested;

(c)
Bonus LTIP Options comprising matching awards over 145,231 Target Shares, of
which 78,345 are vested;

(d)
EIP Options and VBP Options over a total of 414,963 Target Shares are currently
held by two US employees of Target (see paragraph 5 below). The VBP Options held
by such US employees are not included in the VBP Options number in paragraph
2(a), above; and

(e)
Sharesave Options over 1,244,790 Target Shares.


3.
THE 2012 VALUE BUILDER PLAN AND THE 2007 BONUS LONG-TERM INCENTIVE PLAN

3.1
The Target and Offeror agree that (i) unvested VBP Options comprise VBP Options
over a total of 5,258,399 Target Shares; and (ii) unvested Bonus LTIP Options
comprise Bonus LTIP Options over a total of 100,329 Target Shares (comprising
33,443 bonus awards and 66,886 matching awards), and Offeror shall (rather than
allow such options to lapse in accordance with their terms) make a proposal to
participants for such options to be exchanged on the Sanction Date for
equivalent options over Offeror Parent Shares.

3.2
The Target and Offeror agree that vested VBP Options and vested Bonus LTIP
Options will be cancelled in exchange for a cash payment equal to the Offer
price minus the exercise price of the relevant option, such cancellation to be
effective from the Sanction Date.


4.
THE 2015 SHARESAVE PLAN

The Target and Offeror agree that the Sharesave Options will lapse one month
following the Sanction Date and participants in the Sharesave will be able to
withdraw their accumulated savings in full.

5.
US EMPLOYEES

The Offeror acknowledges that the Target exercised its discretion to pro-rata
time-vest EIP Options and VBP Options held by Target Group US employees that
were not subject to performance conditions as at the termination date for each
relevant Target Group US employee, with all EIP Options and VBP Options held by
such employees that are subject to performance conditions lapsing on that
termination date. The Offeror further acknowledges that two Target Group US
employees remain with a termination date of 30 September 2018 and who have VBP
Options and/or EIP Options over a total of 414,963 Target Shares which will be
cashed-out on 30 September 2018, and the remaining VBP and/or EIP Options held
by those employees subject to performance conditions will lapse on 30 September
2018.

6.
ANNUAL BONUS ARRANGEMENTS

6.1
The Offeror acknowledges that the Target Group operates annual bonus
arrangements, commission schemes and retention arrangements for employees of the
Target Group. Target shall continue to operate these arrangements in line with
past practice, including as to levels of payment, until the Effective Date in
accordance with normal practice and in a manner consistent with historic
practice.

6.2
Offeror acknowledges that Target’s current bonus year runs from 1 July 2018 to
30 June 2019 and that as at the date of this Agreement no performance criteria
have been set for the current bonus year 2018 to 2019 (“Current Bonus Year”).

6.3
Save as otherwise disclosed to Offeror, Target does not operate any other
bonuses (including transaction bonuses in connection with the Acquisition) other
than the bonuses for: (a) the 2017/18 bonus year which will be paid in the
August payroll; and (b) the Current Bonus Year. Offeror acknowledges that Target
has budgeted £438,477 (including employer’s national insurance contributions)
for the Current Bonus Year bonus. Each payment for the Current Bonus Year bonus
payable pursuant to (b) is conditional only on: (i) the employee's satisfactory
performance to the relevant payment date; (ii) the employee not having resigned
prior to the date of payment; and (iii) the employee not having been dismissed
“for cause” or other serious misconduct (or not being under notice of
termination “for cause” or other serious misconduct from the relevant employing
entity in the Target Group) before the date of payment.


7.
GENERAL OBLIGATIONS

Vesting, exercise, cash cancellation and settlement under the Target Share Plans
as described herein will be subject to the usual deductions for income taxes and
national insurance and similar social security deductions or contributions, save
that the Bonus LTIP Options will also be subject to the agreed deduction for
employer’s National Insurance contributions.

8.
RULE 15 LETTERS

Target will prepare, in a form to be agreed between Target and Offeror,
communications to each of the participants in the Target Share Plans to enable
Offeror to satisfy its obligations under Rule 15 of the Code and to send, or
arrange for the sending of, such communications to the participants at the
appropriate time, as agreed between the parties.


exhibit101cooperation_image1.gif [exhibit101cooperation_image1.gif]